Citation Nr: 0117296	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  99-16 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an August 1977 rating decision denying entitlement to service 
connection for pseudofolliculitis barbae (PFB).

2.  Whether there was CUE in an October 1977 rating decision 
denying entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

A hearing was held before the undersigned Member of the Board 
sitting in Columbia, South Carolina, in February 2001.  A 
transcript of the hearing testimony has been associated with 
the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The RO denied entitlement to service connection for a 
skin disorder and for a right knee disorder by rating 
decisions dated in August 1977 and October 1977, 
respectively.  The veteran was notified of the decisions and 
did not timely disagree therewith; accordingly, those rating 
actions became final.

3.  The veteran has failed to show outcome-determinative 
errors in the August 1977 and October 1977 rating decisions.


CONCLUSIONS OF LAW

1.  The claim of CUE in an August 1977 rating decision 
denying entitlement to service connection for PFB is denied.  
38 U.S.C.A. § 5109A (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.105, 3.303 (2000).

2.  The claim of CUE in an October 1977 rating decision 
denying entitlement to service connection for a right knee 
disorder is denied.  38 U.S.C.A. § 5109A (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.105, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges CUE in August 1977 and October 1977 
rating decisions denying service-connected for a skin 
disorder and for a right knee disorder, respectively.  For 
the reasons set forth below, the Board concludes that the 
veteran has failed to meet his burden to show that the RO 
committed CUE in the August 1977 and October 1977 rating 
decisions and, as such, the claims are denied.

Relevant Law.  Pursuant to 38 C.F.R. § 3.105(a), previous RO 
determinations which are final and binding will be accepted 
as correct in the absence of CUE.  See 38 U.S.C.A. § 5109A 
(West 1991 & Supp. 2000).  In order for there to be a valid 
claim of CUE, there must have been an error in the prior 
adjudication of the claim.  Either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the legal provisions effective at the time were improperly 
applied; a mere difference of opinion in the outcome of the 
adjudication does not provide a basis to find VA committed 
administrative error during the adjudication process.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253-54 (1991); Robie 
v. Derwinski, 1 Vet. App. 612, 614-15 (1991); see also Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994); Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).  The United States Court of 
Appeals for the Federal Circuit has held that the phrase 
"clear and unmistakable error" in § 3.105(a) requires that 
the alleged error be outcome determinative, defined as an 
error that would manifestly change the outcome of a prior 
decision.  Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 
1999), cert. denied, 145 L. Ed. 2d 315, 120 S. Ct. 405 
(1999); see also Yates v. West, 213 F.3d 1372 (2000).

That is to say, for CUE to exist: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).  Moreover, the claimant must assert 
more than a disagreement as to how the facts were weighed or 
evaluated; he or she must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  

The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en  banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).   
Further, VA's breach of the duty to assist cannot form a 
basis for a claim of CUE.  Counts v. Brown, 6 Vet. App. 473, 
480 (1994).  "Similarly, neither can broad-brush allegations 
of 'failure to follow the regulations' or 'failure to give 
due process,' or any other general, non-specific claim of 
error" form such a basis.  Fugo, 6 Vet. App. at 44.  A claim 
of CUE is the kind of error, of fact or of law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.

Factual Background.  The record before the RO in 1977 
revealed that the veteran was discharged from service due to 
PFB because he was unable to maintain a clean-shaven 
appearance.  Treatment records reflect that he reported a 
history of chronic facial folliculitis for many years.  Of 
note, one military physician noted that PFB was "not a 
medical problem per se" because the cure was simply no 
shaving.  At the time of service separation, he was diagnosed 
with PFB.

With respect to his right knee, service medical records 
indicate that the veteran sought treatment shortly after 
entrance onto active duty for pain in the knee after 
activity.  In January 1977, he again reported pain below his 
right knee.  He reported that he played basketball and had 
for 7 to 8 years.  He related a history of shin splints and 
"bilateral injuries to ankles and knees."  He was diagnosed 
with shin splints.  He was again seen in February 1977 for 
complaints of pain in both knees, i.e., pain under the knee-
cap.  Examination revealed full range of motion; there was no 
instability or effusion or tenderness.  Chondromalacia 
syndrome was the impression.  In May 1977 he reported that he 
struck his knee on a log the prior day and could feel a 
"catch" in the right knee.  Examination revealed a definite 
click on palpation of the knee cap and very mild effusion.  
Continuing chondromalacia syndrome was the assessment.  He 
was again seen later in May 1977 for complaints of worsening 
knee symptoms.  When he was examined in July 1977 for release 
from service he reported a history of a swollen or painful 
knee and he was diagnosed with mild chondromalacia patella of 
the right knee.

Shortly after service separation, the veteran filed a claim 
for entitlement to service connection for PFB, which was 
denied by rating decision dated in August 1977 on the basis 
that the disorder was a constitutional or developmental 
abnormality for which service connection was not warranted.  
In the notice letter, the RO related that PFB could not be 
classified as a disease or injury as the terms were used 
under the law.  As such, benefits could not be paid.  

In September 1977, the veteran filed a claim for compensation 
for "injury to both my knees."  In a rating dated in 
October 1977, the RO reported that the service medical 
records did not verify bilateral knee injuries.  The RO noted 
that when the veteran had been seen in January 1977 for 
complaints of pain below the right knee he reported a history 
of shin splints with bilateral injuries to ankles and knees.  
When he was again seen in May 1977, he reported that he had 
struck his right knee on a log the day before.  The 
assessment was continuing chondromalacia syndrome.   The RO 
denied the veteran's claim on the basis that a single injury 
in service was not sufficient to justify aggravation of a 
pre-existing bilateral shin splint disorder (anterior tibial 
syndrome).  In the rating decision and in the notice letter 
to the veteran, the RO denied service connection for 
bilateral shin splints and chondromalacia of the right 
patella.

Analysis.  The veteran contends, in essence, that the RO 
committed CUE when it denied his claim for entitlement to 
service connection for a skin disorder in August 1977 because 
the RO incorrectly concluded that PFB was a developmental 
disorder and, therefore, not entitled to VA compensation.  He 
further maintains that other veterans have been subsequently 
granted service connection for PFB.  In addition, he related 
that he should have been given a dermatology examination to 
determine his condition as it then appeared.  With respect to 
the right knee CUE claim, he argues that the RO committed CUE 
when it denied his claim for entitlement to service 
connection for a right knee disorder in October 1977 because 
the incorrect issue (shin splints) was considered rather than 
a right knee disorder and also because chondromalacia of the 
right patella was found to have existed prior to service.

The Board notes that CUE claims must be addressed in the 
context of the laws and regulations in effect at the time of 
the ratings being challenged.  Under the regulations in 
effect at the time, service connection would have been 
granted for a particular injury or disease resulting in a 
disability incurred coincident with service or with the 
aggravation of a pre-existing disease.  An affirmative 
showing of inception or aggravation during service was 
necessary to establish service connection at that time.  Pre-
existing diseases included those universally recognized and 
those discovered during service.  38 C.F.R. § 3.303 (1977).  
Like the current standard, congenital or developmental 
defects were not considered diseases or injuries within the 
meaning of the applicable regulations.  38 C.F.R. § 4.9 
(1977).

As an initial matter, the Board finds that the August 1977 
and October 1977 rating actions are final, absent CUE.  
First, the claims file contains August 1977 and October 1977 
letters from the RO to the veteran informing him of the 
denial of his claims.  Next, there is no indication that the 
letters were undeliverable, nor has the veteran so claimed.  
Finally, the letters to the veteran clearly notified him that 
the claims were being denied and the reasons why.  Therefore, 
the Board concludes that the veteran received proper notice 
of the decisions and, when he did not timely disagree, the 
claims became final, absent CUE.

CUE in the August 1977 Rating Denying Service Connection for 
a Skin Disorder

Turning now to the merits of the veteran's claims, the Board 
finds that the August 1977 rating denying entitlement to 
service connection for PFB was not based on CUE.  The Board 
notes that the RO reviewed the service medical records and 
apparently concluded that the military physician's statement 
that PFB was "not a medical disease, per se" was sufficient 
to take the condition outside of the definition of disease as 
it was then understood.  In the notice letter denying him 
benefits, the veteran was informed that the claim was denied 
because PFB could not be classified as a disease or injury.  

In order to meet the standard of CUE, the Board must find 
that either the correct facts, as they were known at the 
time, were not before the adjudicator or the regulatory 
provisions effective at that time were incorrectly applied.  
In this case, the Board can find that neither of those 
situations were present as they relate to the RO's August 
1977 decision.  Importantly, given the military physician's 
statement that PFB was not considered a medical disease, per 
se, it would not be unreasonable for the RO to conclude that 
the condition was not entitled to compensation benefits which 
required that either a disease or injury be present for 
entitlement.  Based on that fact alone, the Board cannot 
conclude that the RO committed CUE in the August 1977 rating 
action.

Further, in his hearing before the Board, the veteran 
asserted that he was found to be physically qualified for 
induction and was ultimately discharged due to the severity 
of PFB.  Through his service representative, he asserted that 
PFB was not a constitutional or developmental disorder but 
was a bacterial disease capable of improvement or 
deterioration.  He also noted that there were a number of 
veterans who had since been service connected for PFB and he 
should be no exception.  Moreover, he maintained that the 
Marine Corps modified its procedures with respect to PFB in 
1982 and he should not be prejudiced by the change.  While 
the Board has considered the veteran's testimony, it finds 
the testimony to be of minimal probative value on the issue 
of CUE.  

First, although his statements and sworn testimony are 
probative of symptomatology, the veteran is not competent to 
provide medical evidence of a diagnosis, date of onset, or 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  Regardless of the level of medical research 
conducted by either the veteran or his representative, 
neither are qualified to testify as medical professionals.  
Next, without deciding the ramifications of the military 
physician's statement that PFB was not a medical disease, the 
Board notes that errors made by a doctor are not the type of 
administrative errors which would require a prior decision to 
be reversed or amended.  See Henry v. Derwinski, 2 Vet. 
App. 88, 90 (1992).  As such, the Board need not determine 
whether the in-service medical statement was factually based.  
Further, the Board finds that the veteran has essentially 
argued that the RO failed to properly weigh the evidence.  As 
noted above, the claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated.

Finally, the regulations clearly establish that the Board can 
only consider the evidence and law as it existed at the time 
of the rating decision in question.  Therefore, to the extent 
the veteran contends that the 1982 revised shaving standards 
should be considered with respect to his CUE claim for PFB, 
the Board finds that the subsequent change of procedure, some 
five years after the initial decision, is not for 
application.  

In March 1985 General Counsel for VA addressed the following 
question:  In view of the provisions of 38 C.F.R. § 3.303(c), 
under what circumstances, if any, may service connection be 
granted for disorders of congenital or developmental origin?  
In this opinion, General Counsel held that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the condition was 
incurred in or aggravated during service.  See VA O.G.C. 
Prec. Op. No. 1-85 (March 5, 1985) (reissued as VAOPGCPREC 
82-90 (July 18, 1990)).  In September 1988, VA General 
Counsel issued a new precedent opinion to update the previous 
opinion provided in VA O.G.C. Prec. Op. No. 1-85.  In 
particular, the opinion was updated to reflect that a 
hereditary disease under 38 C.F.R. § 3.303(c) does not always 
rebut the presumption of soundness, and that service 
connection may be granted for hereditary diseases which 
either first manifest themselves during service or which 
preexist service and progress at an abnormally high rating 
during service.  VA O.G.C. Prec. Op. No. 8-88 (Sept. 29, 
1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990)).  
Following the issuance of this General Counsel opinion, the 
VA ADJUDICATION PROCEDURE MANUAL, M21-1, was revised to provide 
that service connection may be granted for hereditary 
diseases which either first manifest themselves during 
service or which preexist service and progress at an 
abnormally high rate during service.  MANUAL M21-1, Chapter 
50, § 50.78(f) (Mar. 29, 1989) (now in Part VI, Paragraph 
7.01(g)).

At the hearing in February 2001, the veteran's representative 
argued that PFB is a disease capable of improvement or 
deterioration and that service connection is warranted as 
this disease was first manifested in service or, if it 
preexisted service, progressed at an abnormally high rate 
during service.  As pointed out above, this theory of 
entitlement was first endorsed by General Counsel for VA in 
an opinion issued in September 1988.  Thus, the decision of 
the RO issued in October 1977 cannot be found to contain CUE 
in failing to grant service connection for PFB pursuant to 
this theory of entitlement.  As noted above, a determination 
that there was CUE must be based on the law that existed at 
the time of the prior adjudication in question.  Similarly, 
to the extent that other veterans have been granted service 
connection for the disorder is not for consideration to this 
veteran's CUE claim.  

Thus, the Board finds that the veteran has failed to meet his 
burden for showing CUE in the RO's August 1977 rating action.  
Parenthetically, the Board notes that nothing prevents the 
veteran from attempting to reopen his claim for service 
connection claim for PFB.

CUE in October 1977 Rating Denying Service Connection for 
Right Knee Disorder

With respect to the veteran's claim of CUE regarding the 
October 1977 rating action denying service connection for a 
right knee disorder, the Board finds that the October 1977 
rating action was not the product of CUE.

At the hearing before the Board, the veteran maintained that 
the October 1977 rating action was CUE because the RO denied 
service connection for bilateral shin splints instead of a 
bilateral knee disorder and because the RO concluded that the 
veteran had a pre-existing right knee disorder.  He further 
noted that the claim for a bilateral knee disorder, to 
include the left knee, was never developed.  Nonetheless, he 
admitted that he did not recall having any problems with his 
left knee in service.

After a review of the record, the Board notes that the issue 
before the RO in 1977 was, in fact, service connection for 
residuals of bilateral knee injuries.  While the October 1977 
rating action also considered bilateral shin splints, the RO 
considered the veteran's in-service complaints of a right 
knee injury and specifically addressed the issue of a 
bilateral knee disorder.  While no evidence was mentioned in 
the rating action specifically relating to the veteran's left 
knee, it was obviously based on the absence of left knee 
complaints in the service medical records.  Accordingly, the 
Board concludes that there is no basis for a CUE claim based 
on the RO's failure to address the proper issue.

The appellant argues that the RO decision was in error in 
finding that chondromalacia of the right patella existed 
prior to service.  The Board notes that the failure to apply 
the presumption of soundness can constitute CUE, see Akins v. 
Derwinski, 1 Vet. App. 228 (1991).  However, the Board finds 
that the RO did consider such a presumption but determined 
that it was overcome by clear and unmistakable evidence that 
the appellant's condition had preexisted service.  The 
evidence is uncontroverted that the veteran acknowledged a 
past medical history of both shin splints and a past injury 
to his knee.  Given that the veteran admitted to a past 
medical history of a right knee injury at the time he sought 
in-service medical treatment, it would not have been 
unreasonable for the RO to conclude that he had a pre-
existing right knee disorder.  Under the regulations in 
effect at the time, compensation for a pre-existing disorder 
required an affirmative showing of in-service aggravation.  
After a review of the service medical records, the RO found 
that there was nothing to suggest that a single right knee 
injury in service aggravated his pre-service knee disorder 
beyond that which would have been normally expected.  Since 
an affirmative showing was necessary to establish 
aggravation, it would not have been unreasonable for the RO 
to deny the veteran's claim based on the absence of a showing 
of aggravation of a pre-existing condition.  Therefore, there 
is no basis for a CUE claim based on the RO's finding of no 
aggravation.

In conclusion, the Board finds that the veteran merely 
disagrees with how the RO evaluated the facts before it at 
that time.  Such assertions can not form a basis for a valid 
claim of CUE.  See Daniels v. Gober, 10 Vet. App. 474, 479 
(1997); Caffrey, 6 Vet. App. at 384; Counts, 6 Vet. App. at 
480.  To the extent that the veteran alleges that the RO 
failed in its duty to assist him in developing his claim, the 
Court has held that a failure to assist an appellant is not 
CUE.  Shockley v. West, 11 Vet. App. 208 (1998); Caffrey v. 
Brown, 6 Vet. App. at 383-84; see also Hazan v. Gober, 10 
Vet. App. 511 (1997) (failure to administer an examination 
would not have been the kind of error that would have 
manifestly changed the outcome).

It appears to the Board that the RO weighed the facts, which 
could be supported by the record, and the decisions were not 
the product of CUE.  Further, to the extent that the veteran 
maintains current treatment for PFB and a right knee disorder 
supports his claims for CUE, the Board must point out that 
recent treatment is not relevant to the issue of how the 
previous decisions were made.

On a final procedural note, during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law also eliminated the concept 
of well-groundedness and is applicable to all claims filed on 
or after the date of enactment or those filed before the date 
of enactment but not yet final as of that date.

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the Veterans Claims Assistance Act.  By virtue of the 
information contained in the statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of standard of review 
necessary to substantiate the claims.  Further, although not 
relevant to the claim of CUE, the veteran underwent a VA 
joints examination in June 1999.  Finally, the veteran has 
submitted various written statements in support of his claims 
which have been considered.  Therefore, the Board finds that 
the requirements of the Veterans Claim Assistance Act have 
been satisfied as to the above issues.


ORDER

The claim for CUE in an August 1977 rating decision denying 
entitlement to service connection for PFB is denied.

The claim for CUE in an October 1977 rating decision denying 
entitlement to service connection for a right knee disorder 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

